Citation Nr: 0807144	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in (RO) 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to July 
1986.  He died on January [redacted], 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Milwaukee, Wisconsin, which, in pertinent part, denied 
service connection for the cause of the veteran's death.  The 
Board notes that the claim was originally denied in April 
2004, and was readjudicated in June, July and August 2004 
following submissions of additional evidence.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2004, as the result of 
hepatic encephalopathy and septic shock due to alcoholic 
liver disease.

2.  During his lifetime, the veteran was not in receipt of 
service connection for any disability.

3.  The preponderance of the medical evidence shows that the 
in-service medical records showing treatment for hepatitis in 
1977 was unrelated to the hepatic liver disease which ended 
the veteran's life.  

4.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.




CONCLUSIONS OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  A February 
2006 letter told her to provide any relevant evidence in her 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to her, since she 
was subsequently provided adequate notice in February 2006, 
she was provided eight months to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in October 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC (cause of the 
veteran's death) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The RO provided such notice in 
the January 2004 letter.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The appellant indicated 
that the veteran received treatment from the VA Medical 
Center in Bay Pines, Florida.  Following a search, the 
Medical Center could find no record of having treated the 
veteran.  Private medical records identified by the veteran 
and the appellant have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical opinion as to whether 
the veteran's hepatic disease condition can be directly 
attributed to service.  Further examination or opinion is not 
needed on the cause of death claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran incurred 
hepatitis C while drinking unfit water during service, and 
that led to his death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2007).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2007).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Certificate of Death states that the veteran died of 
hepatic encephalopathy and septic shock due to alcoholic 
liver disease on January [redacted], 2004.  

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. § 3.1(n) (2007).  To the extent 
to which the veteran's alcohol abuse caused his death, 
service connection is not warranted.  Id.  At the time of his 
death, however, the veteran had a pending claim for service 
connection for hepatitis C.  The appellant's main contention 
appears to be that this disease substantially contributed to 
the veteran's liver failure.  

The veteran's private treatment records indicate a diagnosis 
of hepatitis C in November 2001.  The RO attempted to verify 
the diagnosis with laboratory tests in December 2003; 
however, the veteran failed to complete the tests.  The 
veteran was admitted to St. Michael's Hospital, also in 
December 2003, and bore a diagnosis of hepatitis C.  This 
diagnosis is similarly unsupported by laboratory 
confirmation.  Screening tests performed by the VA in 
December 2003 indicate that he was positive for the antibody 
to hepatitis C.  Testing for hepatitis A and B was negative.  
The record does not reflect confirmation of hepatitis C 
during the veteran's lifetime, although diagnoses of 
hepatitis A and B have been ruled out.  

The veteran's service medical records reflect treatment for 
hepatitis in 1977.  The specific records of that treatment 
are not in the service medical records.  The Board notes 
that, by separation in 1986, the veteran bore no diagnosis of 
hepatitis and there is no reference to any other treatment.  

The RO sent the file to obtain a medical opinion as to 
whether or not the bout of hepatitis in 1977 could have 
contributed to the veteran's death.  The October 2006 opinion 
states that the veteran's inservice hepatitis was not likely 
related to his death.  The examiner stated that hepatitis C, 
the only form of hepatitis to which the screening tests 
responded, causes liver damage which is accelerated by 
alcohol abuse.  The veteran survived many years after 
service, more than twenty years following treatment for 
"hepatitis."  The examiner indicated, in essence, that the 
length of his survival was too long for the 1977 treatment to 
have been for hepatitis C.  

The Board notes that the veteran submitted a May 2003 
statement following receipt of an April 2003 VCAA letter.  
The letter provided the veteran with a summary of the various 
ways in which hepatitis C can be transmitted.  In his 
statement, the veteran alleged that he had contracted 
hepatitis C as a result of inservice drug use.  As discussed 
above, service connection for disabilities related to willful 
misconduct is not available.  See 38 C.F.R. § 3.1, supra.  
The veteran identified drug use as his only vector for 
hepatitis infection.  The Board concludes that the veteran's 
hepatitis would not have been service connectable.  See id.  

The appellant has contended that the veteran's hepatitis was 
the result of drinking "unfit" water during service.  The 
Board acknowledges that the appellant is competent to give 
evidence about what she experienced or observed; for example, 
the appellant is competent to report witnessing the veteran 
during that time and indicating whether or not he had used 
drugs.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The appellant is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant has offered no medical evidence whatsoever to 
support her contentions or indicated how she arrived at such 
an allegation.  The appellant's assertion that the veteran 
contracted hepatitis C from "unfit" water consumption 
during service is, unfortunately, unsupported and without 
weight.

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is either barred as willful 
misconduct or fails for lack of medical evidence of a 
connection between the report of inservice hepatitis and the 
fatal liver disease which killed him.  There is simply no 
competent medical evidence to show that the 1977 hepatitis 
report represents a principal cause or contributed 
substantially or materially to the cause of the veteran's 
death.  The Board concludes that service connection for the 
cause of the veteran's death is not warranted.  See 38 C.F.R. 
§ 3.312, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board extends its condolences to the veteran's spouse for 
her loss.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


